IN THE
                         TENTH COURT OF APPEALS

                                 No. 10-15-00388-CR

DANIEL RIOS HINOJOSA,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                           From the 40th District Court
                               Ellis County, Texas
                             Trial Court No. 39522CR


                          MEMORANDUM OPINION

      Daniel Rios Hinojosa was convicted of the offense of “Continuous Sexual Abuse

of Young Child” and sentenced to 75 years in prison. See TEX. PENAL CODE ANN. § 21.02

(West 2011).    In two issues, Hinojosa complains that his sentence violates his

constitutional rights pursuant to the United States and Texas Constitutions because the

sentence is grossly disproportionate to the crime and inappropriate as applied to him.

Because his complaints are not preserved, the trial court’s judgment is affirmed.
        At trial, Hinojosa never objected to the sentence he received nor did he file a

motion for new trial on the basis that his sentence violated the 8th Amendment to the

United States Constitution or Article I, Section 13 of the Texas Constitution. See U.S.

CONST. AMEND. VIII; TEX. CONST. art. I, § 13. An objection on this basis must be made to

the trial court in order to be preserved. Because no such objection was made, we find

that Hinojosa's complaints were not preserved for our review.             TEX. R. APP. P.

33.1(a)(1)(A); Wilson v. State, 71 S.W.3d 346, 349 (Tex. Crim. App. 2002); Broxton v. State,

909 S.W.2d 912, 918 (Tex. Crim. App. 1995) (reviewing court will not consider errors, even

of constitutional magnitude, not called to the trial court's attention). See also Rhoades v.

State, 934 S.W.2d 113, 120 (Tex. Crim. App. 1996) (holding that complaint relating to

constitutional prohibition against cruel and unusual punishment was waived when no

objection on this basis was made in trial court). Accordingly, Hinojosa's first and second

issues are overruled, and the trial court’s judgment is affirmed.



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed November 30, 2016
Do not publish
[CRPM]




Hinojosa v. State                                                                     Page 2